92 F.3d 1176
78 A.F.T.R.2d 96-6045, 96-2 USTC  P 50,415
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank J. BORSODY;  Kathryn A. Borsody, Petitioners-Appellants,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 94-1724.
United States Court of Appeals, Fourth Circuit.
Aug. 2, 1996.

Frank J. Borsody, Kathryn A. Borsody, Appellants Pro Se.
David I. Pincus, Gary R. Allen, Richard Farber, Annette Marie Wietecha, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.
Before WILKINSON, Chief Judge, and WIDENER and WILLIAMS, Circuit Judges.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
Dr. Frank Borsody and his wife, Kathryn Borsody, appeal from the tax court's decision finding them liable for additional taxes and penalties with respect to their 1987, 1988, and 1989 income tax liabilities.  Our review of the record and the tax court's opinion reveals that this appeal is without merit.  Accordingly, we affirm on the reasoning of the tax court.  Borsody v. Commissioner, Tax Ct. Nos. 7690-90, 28454-91 (U.S. Tax Court, Dec. 2, 1993;  Mar. 7, 1994).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 In light of this disposition, the Appellants' motion to stay is denied